Citation Nr: 0014595	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  97-32 491A	)	DATE
	)
	)


THE ISSUE

Whether a November 1979 decision of the Board of Veterans' 
Appeals (Board) denying entitlement to service connection for 
a back disorder should be revised or reversed on the grounds 
of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran, the moving party in this case, had active duty 
from November 1957 to May 1962.

In a November 1979 decision the Board denied entitlement to 
service connection for a back disorder, and the November 1979 
decision is final.  38 U.S.C. § 4004(b) (1976).  In September 
1998 the veteran submitted to the Board a motion for 
reconsideration of the Board's November 1979 decision in 
accordance with 38 U.S.C.A. § 7103 (West 1991) and 38 C.F.R. 
§ 20.1000 (1998).  In June 1999 the Vice Chairman of the 
Board denied the veteran's motion for reconsideration of the 
November 1979 decision.  The veteran has also submitted a 
motion alleging clear and unmistakable error in the November 
1979 Board decision.


FINDINGS OF FACT

1.  In the November 1979 decision the Board denied 
entitlement to service connection for a back disorder, and 
the November 1979 decision is final.

2.  The November 1979 decision was supported by the evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were incorrectly applied.


CONCLUSION OF LAW

The November 1979 decision in which the Board denied 
entitlement to service connection for a back disorder was not 
based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1400--
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The documents in the claims file indicate that the RO was 
unable to obtain the veteran's service medical records, and 
those records are presumed to have been destroyed by the fire 
at the National Personnel Records Center in 1973.  In January 
and February 1979 the RO notified the veteran that they were 
unable to obtain his service medical records, and asked him 
to submit any copies of the records in his possession.

The veteran initially claimed entitlement to service 
connection for a back disorder in November 1978, at which 
time he reported having received treatment for back problems 
from 1958 through 1962 while in service.  He provided a copy 
of the report of his May 1962 separation examination, which 
shows that he had complained of lumbosacral pain, but that he 
had experienced less pain after changing desks.  The physical 
examination of his spine showed no abnormalities, and the 
examiner did not provide any diagnosis of back pathology.

In support of his claim the veteran submitted private 
treatment records showing that in December 1962 he reported 
having had back problems in 1961 while in service, which his 
physicians had attributed to a torn ligament.  He stated that 
his back improved after he was separated from service, but 
that he had had a recurrence of symptoms two months 
previously.  An X-ray study of the lumbosacral spine in 
December 1962 showed bilateral spondylolysis of the L5 
vertebra, and the physician provided that diagnosis.  In 
March 1972 the veteran underwent the surgical removal of a 
herniated nucleus pulposus at L4 and spinal fusion from L4 to 
the sacrum.  He underwent surgical procedures again in 
September 1973 and March 1975 for revision of the fusion.

In an August 1979 medical report the veteran's private 
physician provided the opinion that the back problems found 
in December 1962 were related to the subsequent herniated 
nucleus pulposus and spinal fusion.

Based on the evidence shown above, in the November 1979 
decision the Board denied entitlement to service connection 
for a back disorder.  The Board found that the spondylolysis 
documented in December 1962 was a congenital or developmental 
abnormality and was presumed to have pre-existed the 
veteran's entrance into active service.  The Board also found 
that any back pain that the veteran experienced during 
service was acute and transitory and did not represent a 
superimposed injury on the pre-existing congenital or 
developmental defect.  The Board noted that although the 
veteran denied having had any back pain prior to entering 
service, a congenital or developmental abnormality, such as 
the spondylolysis, could be undetected for many years.

The veteran claims that the November 1979 decision was 
clearly and unmistakably erroneous because a back disability 
was documented on his separation from service.  He stated 
that in accordance with 38 C.F.R. § 3.304(b) he is entitled 
to the presumption of soundness on entering service, and the 
medical evidence of spondylolysis within 12 months of 
separation from service was indicative of an increase in 
disability during service.  He also argues that provisions of 
the Veterans Benefits Administration Manual M21-1 (Manual 
M21-1) allow for service connection for congenital or 
developmental diseases that first become manifest during 
service, or pre-exist service but progress at an abnormally 
high rate during service.

II.  Laws and Regulations

A decision of the Board is final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C. § 4004(b), 38 U.S.C.A. § 7111.

The Board notes that with respect to the regulations 
pertaining to the adjudication of motions for revision or 
reversal of prior Board decisions on the grounds of clear and 
unmistakable error, the definition of clear and unmistakable 
error was based on prior rulings of the U.S. Court of Appeals 
for Veterans Claims (Court).  The regulations were 
promulgated based on the expressed intent of Congress in 
enacting the statute allowing for the review of final Board 
decisions on the basis of clear and unmistakable error that 
the Department of Veterans Affairs (VA) adopt the Court's 
interpretation of that term.  Board of Veterans' Appeals: 
Rules of Practice--Revision of Decisions on Grounds of Clear 
and Unmistakable Error, 64 Fed. Reg. 2134 (1999) (codified at 
38 C.F.R. Part 20).  Therefore, the Board's consideration of 
whether a prior, final decision was based on clear and 
unmistakable error includes the holdings of the Court as they 
pertain to that issue.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 U.S.C.A. § 7111; Damrel v. Brown, 6 
Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 
310 (1992); 38 C.F.R. § 20.1403(a).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
Bustos v. West, 179 F3d. 1378 (Fed. Cir. 1999); 38 C.F.R. § 
20.1403(b) and (c).

The following occurrences cannot constitute clear and 
unmistakable error:  1) a new medical diagnosis that corrects 
an earlier diagnosis considered in a Board decision; 2) VA's 
failure to fulfill the duty to assist; and 3) a disagreement 
as to how the facts were weighed or evaluated.  See Hayre v. 
West, 188 F3d. 1327 (Fed. Cir. 1999); see also Damrel, 6 Vet. 
App. at 242; 38 C.F.R. § 20.1403(d).

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be denied.  38 C.F.R. § 20.1404(b).

If the moving party fails to identify the specific error or 
does not show, assuming the allegations to be true, that the 
outcome of the case would have been manifestly different, the 
claim that a prior decision was based on clear and 
unmistakable error should be denied as a matter of law.  See 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  If the moving 
party raises a valid claim of clear and unmistakable error, 
the question of whether a given decision was based on clear 
and unmistakable error is to be determined based on the facts 
of the case.  See Rivers v. Gober, 10 Vet. App. 469 (1997).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted. . . .  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

III.  Analysis

In the November 1979 decision the Board found that 
entitlement to service connection for a back disorder was not 
warranted.  The veteran was notified of the decision at the 
time it was rendered.  Because his appeal of the RO's 
December 1978 denial of service connection for a back 
disorder was initiated prior to November 18, 1988, the 
Board's decision was not subject to appeal to the Court.  The 
Veterans' Judicial Review Act, Pub. L. No. 100-527, 102 Stat. 
2635 (1988) (codified at 38 U.S.C. Chapter 72).  The November 
1979 decision is, therefore, final.  38 U.S.C. § 4004(b).

The Board finds that the veteran has raised a valid claim of 
clear and unmistakable error in the November 1979 decision.  
He has asserted that evidence of his entitlement to service 
connection for a back disorder was before the Board in 
November 1979, but that the laws and regulations pertaining 
to the presumption of soundness on entering service and the 
presumption of service connection for chronic diseases that 
become manifest to a degree of 10 percent or more within 
12 months of separation from service were incorrectly applied 
in denying service connection.  He has also indicated that 
had the presumptions of soundness and service connection been 
properly applied, his entitlement to service connection for 
his back disorder would have been established.  Damrel, 6 
Vet. App. at 242; 38 C.F.R. § 20.1403(b).

The Board notes that the veteran's complaints of back pain 
during his separation examination did not result in the 
diagnosis of any back pathology at that time.  His private 
physician in December 1962 diagnosed his back complaints as 
spondylolysis of the L5 vertebra, and related that diagnosis 
to the veteran's in-service complaints.  "Spondylolysis" is 
defined as degeneration or deficient development of the 
articulating part of a vertebra.  Stedman's Medical 
Dictionary (online edition).  

In the November 1979 decision the Board found that 
spondylolysis was a congenital or developmental defect, which 
was presumed to have existed prior to entering service and 
was not subject to service connection.  The relevant 
regulation in effect in November 1979 was as follows:

There are medical principles so universally 
recognized as to constitute fact, and when in 
accordance with these principles existence of a 
disability prior to service is established, no 
additional or confirmatory evidence is necessary. . 
. .  Congenital or developmental defects are not 
diseases or injuries within the meaning of the 
applicable statutes.  38 C.F.R. § 3.303(c) (1979).

In addition to the regulation, the Manual M21-1 provided the 
following:

It must be born in mind that individuals vary 
greatly in their musculoskeletal development and 
appearance, and therefore functional variations are 
many times seen which are attributable to the type 
of individual and that individual's inherited or 
congenital variations from the so-called normal.

(a)  Careful attention will be given to congenital 
or developmental defects such as absence, 
subluxation, deformity, or exostosis of parts, 
accessory or supernumerary parts.  Fusion defects 
of the spine, especially spondylolysis, spina 
bifida, unstable or exaggerated lumbosacral joints 
or angle, or incomplete sacralization will also be 
noted in their congenital aspects.

. . . .

Former Manual M21-1, Chapter 50, Subchapter 1, Par. 4 
(December 23, 1976).

The panel of Board members rendering the decision in November 
1979 included a medical doctor.  The panel determined, based 
on the available medical evidence and in accordance with the 
relevant regulation and VA issuance, that the spondylolysis 
found in December 1962 was a congenital or developmental 
defect.  There is no medical evidence of record to the 
contrary.  As a congenital or developmental defect the 
spondylolysis is presumed to have preexisted service, and is 
not subject to service connection.  38 C.F.R. § 3.303(c) 
(1979).  The Board finds that that finding is a reasonable 
interpretation of the evidence, in the light of the relevant 
law, and that the finding was not, therefore, clearly and 
unmistakably erroneous.  The Board's consideration of the 
presumptions of soundness and service connection in November 
1979 would not, therefore, have changed the outcome of the 
case.  Bustos, 179 F3d. at 1378 (to prove the existence of 
clear and unmistakable error, the moving party must show that 
an outcome-determinative error occurred).

The veteran also asserts that service connection should have 
been granted for the back disorder as a congenital or 
developmental defect on the basis that it initially became 
manifest during service, or because it progressed at an 
abnormally high rate during service.  He relies on the 
following provision of the Manual M21-1:

Service connection may be granted, if warranted, 
for diseases of congenital, developmental or 
familial (hereditary) origin which either first 
manifest themselves during service or which 
preexist service and progress at an abnormally high 
rate during service.  Congenital or developmental 
defects are normally static conditions which are 
incapable of improvement or deterioration.  A 
disease, even one which is hereditary in origin . . 
. is usually capable of improvement or 
deterioration.

Former Manual M21-1, Chapter. 50, Subchapter XVIII, Par. 
78(f) (March 29, 1989).

As far as can be determined, the general provision in the 
Manual M21-1 allowing for the grant of service connection for 
congenital or developmental diseases initially appeared in 
1989.  Because it was not extant when the November 1979 
decision was rendered, that provision is not relevant in 
determining whether the November 1979 Board decision was 
clearly and unmistakably erroneous.  See Porter v. Brown, 5 
Vet. App. 233 (1993) (the determination of whether a decision 
was clearly and unmistakably erroneous must be made based on 
the law in effect at the time the decision was rendered).

Assuming, for the sake of argument, that the provision was 
effective in November 1979, consideration of the provision 
does not alter the Board's finding that the November 1979 
decision was not clearly and unmistakably erroneous.  Par. 
50.78 allows for the grant of service connection for 
congenital or developmental diseases, not defects.  That 
provision is compatible with 38 C.F.R. § 3.303(c), which 
precludes service connection for congenital or developmental 
defects, not diseases.  Although service connection can be 
established for congenital, developmental, or familial 
diseases that initially become manifest or increase in 
severity during service, service connection for a congenital 
or developmental defect is prohibited as a matter of law.  
The Board found in November 1979 that the spondylolysis was a 
congenital or developmental musculoskeletal defect, not a 
disease.  Consideration of the manual provision allowing for 
the grant of service connection for diseases of congenital, 
developmental or familial origin would not, therefore, result 
in an altered finding.

For the reasons shown above the Board has determined that the 
November 1979 Board decision was not clearly and unmistakably 
erroneous in denying entitlement to service connection for a 
back disorder.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400--
20.1411.


ORDER

The motion for revision of the November 1979 Board decision 
on the grounds of clear and unmistakable error is denied.




		
	N. W. Fabian
Acting Member, Board of Veterans' Appeals

 


